Exhibit 10.2

gci COMMUNICATION CORP.


EXECUTIVE EMPLOYMENT AGREEMENT



This Executive Employment Agreement (this “Agreement”) is entered into effective
as of July 1, 2020 (the “Effective Date”), by and between GCI Communication
Corp., an Alaska corporation (the “Company”) and Ronald Duncan (“Executive”).
 An index to the defined terms used in this Agreement is attached as Exhibit A.

1.Employment Period; Positions.  
1.1Employment Period; Employment Position.  Executive’s employment under the
terms and conditions specified in this Agreement will be for an initial term
beginning on the Effective Date and ending at the close of business on January
5, 2023 or such earlier date upon which Executive ceases to be employed by the
Company (the “Term”), subject to Executive’s and the Company’s right to
terminate Executive’s employment at any time.  Executive will be employed during
the Term in the position of Chief Executive Officer of the Company (the
“Position”) on the terms and conditions set forth in this Agreement.
 Notwithstanding anything in this Agreement to the contrary, Executive remains
an “employee at will,” and Executive’s employment by the Company is subject to
termination by Executive or the Company at any time, with or without notice or
Cause, and for any reason or no reason.
1.2Board Position.  Executive is a member of the Board of Directors (the
“Board”) of GCI Liberty, Inc. (“GLIB”) as of the Effective Date.  GLIB will
nominate and recommend to the stockholders of GLIB that Executive be elected to
the Board whenever Executive is scheduled to stand or stands for reelection to
the Board at any of GLIB’s annual stockholder meetings held prior to the earlier
of the end of the Term and December 31, 2022 if a Fundamental Transaction (as
defined in Section 4.1.1 below) has not then been agreed to or occurred and GLIB
is then a public company.   Executive will promptly resign from the Board upon
the earliest to occur of any of the following:  (a) the termination of
Executive’s employment by the Company for any reason or voluntarily by Executive
for any reason, (b) a request by GLIB that Executive resign that is made in
connection with GLIB ceasing to be a publicly traded company; provided, that
following such event and if a Fundamental Transaction has not then occurred,
Executive may continue to attend board meetings of a Successor Entity (as
defined below in Section 3.4) as an observer until the earlier of the end of the
Term and December 31, 2022, or (c) a request by GLIB that Executive resign that
is made in connection with a Fundamental Transaction that has been agreed to or
occurred.
2.Duties.  Executive will perform those duties for the Company that are
consistent with the Position and that are assigned to Executive from time to
time by the Company.  Executive will report to the Chief Executive Officer of
GLIB or a Successor Entity, and will devote Executive’s entire productive
business time, attention and energies to the performance of Executive’s duties
to the Company.  Executive will abide by all rules, codes of conduct,
regulations and policies applicable to employees and senior executives of the
Company as may be in effect from time to time, including applicable policies of
GLIB or a Successor Entity (collectively, “Business Conduct Policies”).
 Executive’s services will be provided from the offices of the Company in Alaska
or from such other locations(s) as may be specified by the Company from time to
time, and subject to travel for business as required by the Company.
 Notwithstanding anything to the contrary in this Agreement, Executive may (i)
participate in civic and charitable activities, (ii) manage personal and family
investments, and (iii) serve on the Advisory Board of Duncan Aviation, in each
case as long as such activities do not affect Executive’s ability to carry out
Executive’s services under this Agreement.

1



--------------------------------------------------------------------------------

3.Compensation.  Executive’s compensation while employed by the Company will
consist of the compensation set forth in this Section 3, which compensation
covers Executive’s services to the Company and its affiliated entities that
control, are controlled by, or are under common control with, the Company
(collectively, the “Affiliates”), subject in each case to deduction or
withholding by the Company of any amounts that it may be required to deduct or
withhold pursuant to any federal, state or local laws, rules or regulations
(“Required Withholding”).
3.1Base Salary/Total Target Cash Compensation.  A base salary at an annualized
rate of Nine Hundred Ninety Thousand Dollars ($990,000.00), payable in
accordance with the Company’s payroll practice as in effect from time to time
(as adjusted from time to time at the discretion of the Committee with input
from the Chief Executive Officer of GLIB or a Successor Entity, the “Base
Salary”).  References herein to the “Committee” mean, as applicable, the
compensation committee of the Board or the compensation committee of the board
of directors of a Successor Entity.   Executive’s Base Salary for a given
calendar year, together with Executive’s Annual Target Cash IC Amount for such
year (as defined in Section 3.2 below) is referred to herein as Executive’s
“Total Target Cash Compensation” for such year.  In addition, promptly following
the execution of this Agreement, the Company will make a one-time payment to
Executive in the amount of One Million Eight Hundred Ninety Seven Thousand Two
Hundred Ninety Dollars ($1,897,290.00).
3.2Annual Target Cash Incentive Compensation Program.  Subject to earlier
termination of the Term, for each of calendar years 2020, 2021 and 2022,
Executive will be eligible to participate in the Company’s discretionary annual
target cash incentive compensation program (the “Target Cash IC Program”).
 Pursuant to such program, for each applicable year as described in the
preceding sentence, Executive will be eligible to receive an annual target cash
amount equal to One Million Two Hundred Fifty Two Thousand Seven Hundred
Forty-One Dollars ($1,252,741.00) (the “Annual Target Cash IC Amount”).  The
annual performance metrics and the overall design of the Target Cash IC Program
(which may include negative discretion criteria and an EBITDA growth target)
will be established on an annual basis; provided that 20% of the Annual Target
Cash IC Amount will be subject to achievement of an EBITDA growth target
established on an annual basis by the Committee.  Any Annual Target Cash IC
Amount to which Executive becomes entitled under the terms of the Target Cash IC
Program shall be paid in one lump-sum payment not later than March 15 of the
calendar year immediately following the calendar year to which such amount
relates.  Executive acknowledges that payment to Executive of any Annual Target
Cash IC Amount is discretionary and will be made only in accordance with the
terms of the Target Cash IC Program.  For the avoidance of doubt, Executive is
not entitled to participate in the Target Cash IC Program for calendar year
2023.
3.3Initial Multi-Year Equity Award. As consideration for Executive’s future
services, GLIB granted to Executive on December 10, 2018 a multi-year award of
restricted stock units under the GCI Liberty, Inc. 2018 Omnibus Incentive Plan
(the “Multi-Year RSU Award”).  For the avoidance of doubt, as of the Effective
Date, this Agreement (as the same may hereafter be amended) constitutes an
“Employment Agreement” as defined in the Multi-Year RSU Award grant agreement.
3.4Annual Target Equity Incentive Compensation.  Subject to earlier termination
of the Term, with respect to each of calendar years 2020, 2021 and 2022,
Executive will be eligible to receive from GLIB or a Successor Entity as
determined by the Company, a target grant of performance-based Restricted Stock
Units (the “Performance RSUs”) with an initial target grant value equal to Six
Hundred Twenty Six Thousand Three Hundred Seventy One Dollars ($626,371.00) per
calendar year (determined, in each case, in accordance with the issuer’s
standard practice as then in effect), subject to approval of the Committee (the
“Annual Target Equity IC Amount”).  On March 13, 2020, the Committee granted
Performance RSUs to Executive for calendar year 2020 with a target grant value
equal to the Annual Target Equity IC Amount.  The vesting of each grant of
Performance RSUs will be subject

2



--------------------------------------------------------------------------------

to the satisfaction of such performance metrics as are determined each year by
the Committee (which may include negative discretion criteria and an EBITDA
growth target); provided that 20% of the Performance RSUs issued each year in
respect of the Annual Target Equity IC Amount will be subject to achievement of
an EBITDA growth target established on an annual basis by the Committee.  Such
grants will be made pursuant to Restricted Stock Unit award agreements in the
form approved by the issuer from time to time, which shall include the issuer’s
standard terms and provisions.  This Agreement (as the same may hereafter be
amended) constitutes an “Employment Agreement” for purposes of the Performance
RSUs that were granted to Executive in calendar years 2019 and 2020.  The
issuer’s standard terms and provisions will provide for full vesting of any
portion of a Performance RSU award that is outstanding but unvested at the time
of death of Executive or at the time of Executive’s termination as a result of
Executive’s Disability (as defined in the applicable incentive plan pursuant to
which such awards are issued).  Notwithstanding anything to the contrary in this
Agreement, in no event will any Performance RSUs be granted to Executive after
the earlier of December 31, 2022 or the date of Executive’s termination of
employment.  “Successor Entity” means any successor to GLIB if such successor is
a publicly traded entity or if not, the publicly traded parent company of GLIB.
3.5Benefits.  Executive will be eligible to participate in any welfare, health
and life insurance, 401(k) plans, fringe benefit and incentive programs that are
offered to employees of the Company from time to time on the same basis as that
provided to similarly situated employees of the Company at such time.  Executive
will not be required to track sick leave, personal leave or vacation time, it
being understood by Executive that, subject to applicable law, Executive is
expected to take no more than six weeks in the aggregate of all such leave
and/or vacation time during each calendar year of the Term.
3.6Business Expenses.  The Company will promptly pay or reimburse Executive for
reasonable expenses incurred in connection with Executive’s employment in
accordance with the Company’s standard policies and practices as in effect from
time to time.
3.7Aircraft Usage.  During the Term and, to the extent specified in this
Agreement, for the 120-day period following expiration of the Term, Executive
shall be entitled to the use of Company aircraft pursuant to the terms of the
amended and restated letter agreement dated effective July 1, 2020 between the
Company and Executive (as may hereafter be amended, the “Aircraft Agreement”);
provided in each case that such agreement is then in effect.
4.Use of Wak Retreat During Term and Following Certain Termination Events.  
4.1Definitions.  The following terms have the meanings specified below for
purposes of this Agreement:
4.1.1“Fundamental Transaction” means the occurrence of any of the following:
 (i) a merger, consolidation, business combination, share exchange,
reorganization, spin-off, split-off or other transaction to which GLIB or any
Successor Entity is a party, immediately following which persons or entities who
were common stockholders of such entity immediately prior thereto have less than
a majority of the combined voting power of the outstanding capital stock of the
surviving corporation ordinarily (and apart from the rights accruing under
special circumstances) having the right to vote in the election of directors,
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of GLIB (or
a Successor Entity) and its subsidiaries, taken as a whole, or (iii) any other
transaction or event that GLIB or a Successor Entity reasonably determines has
or will result in a change of “control” of GLIB or such Successor Entity, with
control for this purpose meaning the power to elect a majority of the board of
directors of such entity, or other possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity, whether through the ownership of voting securities, by contract, or
otherwise.  

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Fundamental Transaction shall be deemed to
have occurred if GLIB is party to any transaction described in this Section
4.1.1 with another publicly traded company in which John C. Malone or Gregory B.
Maffei beneficially owns voting power in excess of 25% of the aggregate voting
power of such company.
4.1.2“Wak Owner” means the Company, or another Affiliate of the Company that
hereafter becomes the owner of the Wak Retreat.
4.1.3“Wak Retreat” means Lots 1, 2, 3, 4, 5, 6, 7 & 8, Wood River Lodge
Subdivision, according to the official plat thereof, filed under Plat Number
79-7, Records of the Bristol Bay Recording District, Third Judicial District,
State of Alaska, including all buildings, structures, fixtures located thereon,
improvements and appurtenances thereto, and easements, prescriptive and other
rights benefiting it.
4.1.4“Wak Access Rights Termination Event” means the occurrence of any of the
following:
(a)The termination of Executive’s employment with the Company (i) by the Company
for Cause (as defined in Section 6.2.4) or (ii) prior to December 31, 2022, by
Executive without Good Reason (as defined in Section 6.2.5);
(b)The ten-year anniversary of the date of termination of Executive’s employment
with the Company (i) as a result of Executive’s Disability (as defined in
Section 6.1.1), (ii) by the Company without Cause (including such a termination
at or following December 31, 2022),  (iii) by Executive for Good Reason or (iv)
following December 31, 2022, by Executive for any reason;
(c)The death of Executive; or
(d)the closing of a Wak Sale (as defined in Section 5.1.2).
4.2Wak Access Rights.  From the Effective Date through the occurrence of a Wak
Access Rights Termination Event, but subject to the Company deciding at any time
not to open or maintain operations at the Wak Retreat, Executive is entitled to
the following rights, which rights are personal to Executive and are not
assignable by Executive in whole or in part (collectively, the “Wak Access
Rights”): (i) preferred access to the “Fisher Cabin” at the Wak Retreat at any
time when it is not being used for the Company’s or its Affiliates’ purposes,
and (ii) up to two weeks per calendar year (which may not be carried over to a
subsequent calendar year) scheduled at least one week at a time of exclusive
personal use of the entire Wak Retreat when it is not being used for the
Company’s or its Affiliates’ purposes, in each case subject to the Company’s
rules, regulations and requirements as may be established from time to time, and
to the terms and conditions set forth below.  Executive shall give the Company
reasonable advance prior written notice of any dates that Executive desires to
exercise the preceding rights and the Company shall use reasonable efforts to
accommodate such dates or negotiate in good faith regarding other dates when the
Fisher Cabin or the entire Wak Retreat, as applicable, is not planned to be used
for the Company’s or its Affiliates’ purposes and is otherwise available.
 Executive’s right to exclusive personal use of the entire Wak Retreat pursuant
to Section 4.2(ii) includes the use of all buildings, structures, fixtures, and
improvements located thereon or associated therewith, along with the right to
use all equipment, furniture, utilities, guides, housekeeping and meal and
beverage services that are presently provided by the Company or an Affiliate to
or for the Wak Retreat.   With respect to air transportation services that are
used by the Company for the Wak Retreat, Executive may use such services for
transportation to and from the Wak (but not for remote excursions from the Wak)
under the Company’s existing contracts with respect thereto;

4



--------------------------------------------------------------------------------

provided, that Executive shall reimburse the Company for the incremental hourly
cost payable by the Company under such contracts with respect to Executive’s use
of such services.  For the avoidance of doubt, Executive will not be entitled to
any compensation or consideration for his failure to use the full two weeks of
Wak Retreat use described above.
5.WAK Retreat Right of First Offer.
5.1Definitions.
5.1.1“ROFO Termination Event” means the earliest to occur of (a) a Wak Access
Rights Termination Event; (b) closing of a Fundamental Transaction (it being
agreed that no consideration for such termination of rights shall be paid to
Executive); or (c) the date as of which the Company has offered Executive the
right to acquire the Wak Retreat pursuant to this Section 5 and Executive does
not timely deliver a Reply Notice, or, following such delivery of a Reply
Notice, the Company or the Wak Owner and Executive fail to enter into a
definitive agreement and close on a Complete Wak Asset Sale prior to the
expiration of the Negotiation Period, other than as a result of a material
breach by the Company of its obligations under this Section 5 as determined by a
final, non-appealable judgment or binding arbitration.
5.1.2“Wak Sale” means the direct or indirect transfer by GLIB or a Successor
Entity of all rights, title and interest to the Wak Retreat, other than any such
transfer (a) to an Affiliate of GLIB or a Successor Entity, (b) resulting from a
direct or indirect change in ownership of the Wak Retreat if the Wak Retreat
does not directly or indirectly constitute all or substantially all of the
assets of the entity as to which a change in ownership occurred, or (c) that
occurs pursuant to a Fundamental Transaction.
5.2Right of First Offer.  From the Effective Date through the occurrence of a
ROFO Termination Event, in the event that the Company, GLIB or a Successor
Entity desires to effect a Wak Sale, the Company will first offer to Executive
the right to negotiate with the Company (or its applicable Affiliate) to enter
into an agreement to acquire all of the assets constituting the Wak Retreat (a
“Complete Wak Asset Sale”), on the terms and conditions set forth in this
Section 5.2 (the “Wak ROFO”), which right is personal to Executive and is not
assignable by Executive in whole or in part.  For the avoidance of doubt, if a
ROFO Termination Event occurs after the Company first offers to Executive the
right to negotiate with respect to a Complete Wak Asset Sale and prior to the
parties entering into a definitive agreement with respect to such sale, any
right of Executive to continue to negotiate with respect to such a sale as
described in this Section 5.2 will immediately cease effective as of the date of
the ROFO Termination Event.
5.2.1The rights granted to Executive pursuant to this Section 5.2 are (a)
subject to any rights of governmental authorities or other rights of third
parties that exist as of the Effective Date, whether or not recorded in the real
property records covering the Wak Retreat and whether or not such rights appear
or would appear in a title search covering the Wak Retreat, (b) limited to such
transaction proceeding on an “as is, where is” basis and without representation
or warranty of any kind from the Company (or any Affiliate) with respect to a
Complete Wak Asset Sale and (c) subject to Executive’s assumption of all
operating responsibilities to or for the Wak Retreat, including with respect to
air transportation, equipment, furniture, utilities, and guide, housekeeping,
and meal and beverage services.  The parties will negotiate in good faith
regarding which at-will employees of the Company who work at the Wak would be
hired by Executive and which would be terminated or retained by the Company.  
5.2.2If the Company provides notice to Executive of the desire of the Company,
GLIB or a Successor Entity to potentially enter into a Wak Sale (an “Offer
Notice”), Executive will have ten “Business Days” (defined as any day other than
a Saturday, a Sunday or any day on which banking institutions in Englewood,
Colorado are required or authorized to be closed) following the date that the

5



--------------------------------------------------------------------------------

Offer Notice is given by the Company to notify the Company (a “Reply Notice”) of
whether Executive desires to enter into negotiations with the Company with
respect to a Complete Wak Asset Sale, subject to the limitations set forth in
Section 5.2.1.  The Offer Notice shall specify any assets associated with the
Wak Retreat that are desired to be retained by the Company or its Affiliates.
 Executive’s failure to timely give or make a Reply Notice will constitute
Executive’s waiver of his right to enter into negotiations with respect to a
Complete Wak Asset Sale and the Company’s obligations pursuant to this Section
5.2 shall terminate in their entirety.  If Executive timely delivers an
affirmative Reply Notice, the Company may nonetheless in its sole discretion
decide that it does not desire to enter into negotiations with Executive at such
time, in which case Executive’s rights under this Section 5.2 will continue in
effect with respect to the next time that the Company, GLIB or a Successor
Entity desires to effect a Wak Sale.  If Executive timely delivers an
affirmative Reply Notice and the Company determines in its sole discretion to
enter into negotiations with Executive, the Company and Executive will negotiate
in good faith for 60 days to enter into a definitive agreement with respect to a
Complete Wak Asset Sale (which shall include a cash purchase price and the title
being transferred on the basis described in Section 5.2.1 and Section 5.2.3) and
to close on such sale (the “Negotiation Period”), time being of the essence.
 Executive will have the right during (and only during) the Negotiation Period
to conduct any and all due diligence on the Wak Retreat that Executive deems
necessary, and the Company will cooperate with Executive and provide such
information as may be reasonably necessary.  The Negotiation Period will be
subject to reasonable extension in order to accommodate the receipt of any
necessary third-party and/or governmental approvals necessary for closing of a
Complete Wak Asset Sale, but in no case will the Negotiation Period extend past
the 90th day following the date that the Reply Notice is received. Nothing
contained herein shall require the Company to complete a sale of the Wak to
Executive, and the Company reserves the right to sell the Wak to a third party
following the completion of the 60 day negotiation period.
5.2.3If the Company or the Wak Owner and Executive timely enter into an
agreement with respect to a Complete Wak Asset Sale, then closing shall occur at
the offices of the Company not later than the last day of the Negotiation
Period.  At such Closing, (a) the Company will cause title to the Wak Retreat to
be transferred to Executive via quitclaim deed and will transfer title to any
personal property included in the Complete Wak Asset Sale on an “as is, where
is” basis, without representation or warranty of any kind and (b) Executive will
deliver the cash purchase price to the Wak Owner or its designee by wire
transfer of immediately available funds and shall assume all obligations of the
Wak Owner and its Affiliates with respect to the Wak Retreat for the period from
and after the closing date pursuant to an assumption agreement in form and
substance reasonably satisfactory to the Company.
6.Termination of Employment.
6.1Termination as a Result of Death or Disability.
6.1.1Standard Entitlements.  If Executive’s employment with the Company is
terminated as a result of Executive’s death or Disability (as defined in the GCI
Liberty, Inc. 2018 Omnibus Incentive Plan) prior to December 31, 2022, Executive
will be entitled to the benefits described below in this Section 6.1.1
(collectively, the “Standard Entitlements”), subject in each case to Required
Withholding:
(a)any Base Salary earned with respect to the period prior to Executive’s date
of termination but not yet paid;
(b)reimbursement of any out-of-pocket business expenses incurred by Executive
prior to the date of termination for which Executive is entitled to
reimbursement pursuant to the Company’s then applicable expense reimbursement
policies;

6



--------------------------------------------------------------------------------

(c)amounts or benefits to which Executive is entitled under any compensation,
retirement or benefit plan or practice of Company at the time of termination in
accordance with the terms of such plans or practices; and
(d)any other amounts required to be paid by law.
6.1.2Equity Awards.  The impact of a termination of Executive’s employment as a
result of Executive’s death or Disability on any equity awards issued to
Executive by GLIB or a Successor Entity (“Equity Awards”) that are not fully
vested at the time of such termination of employment will be as specified in the
award agreements evidencing such Equity Awards (the “Equity Award Agreements”).
6.1.3Post-Termination Benefits.  If Executive’s employment with the Company is
terminated as a result of Executive’s Disability prior to December 31, 2022,
Executive will be entitled to the benefits described below in this Section 6.1.3
(collectively, the “Post-Termination Benefits”), subject in each case to
Required Withholding and it being acknowledged by Executive that the receipt of
certain benefits described below will be taxable to Executive.  If Executive’s
employment with the Company is terminated as a result of Executive’s death prior
to December 31, 2022, neither Executive’s estate nor any other person will be
entitled to Post-Termination Benefits except, in the case of his estate, for
those benefits specified in clauses (c) and (d) below.
(a)Until the occurrence of a Wak Access Rights Termination Event, the  Wak
Access Rights;
(b)Until the occurrence of a ROFO Termination Event, the Wak ROFO;
(c)Until the earlier of the 90th day following Executive’s death or the
expiration of the ten-year period following the date of termination, reasonable
office space at the Company’s headquarters for Executive and his secretary (or
for the benefit of his estate), including reasonable network and IT support for
the personal use of a computer by Executive (or for the benefit of his estate);
(d)Until the period that ends 90 days after Executive’s death, access and use of
the following email accounts by Executive or for the benefit of his estate:
rduncan@gci.com; rduncan@gci.net; dbowman@gci.com; dbowman@gci.net;
(e)For a period of 120 days following such termination, continued use of Company
aircraft in accordance with the terms of the Aircraft Agreement (to the extent
such agreement continues in effect during such period) with respect to 1/3 of
the annual hours allowed under such agreement; and
(f)Payment by the Company of health insurance premiums for Executive and his
spouse until the earlier of Executive’s death or the expiration of the ten-year
period following the date of termination; provided that if Executive or his
spouse are 65 or older the premiums that shall be paid for the person that is 65
or older are for Medicare coverage (Parts A, F and D) and reasonable
supplemental insurance.  
6.1.4Sole Benefits.  The Standard Entitlements and, in the case of Disability,
the Post-Termination Benefits, together with any benefits payable to Executive
under any separate plan maintained by the Company that is applicable to
Executive upon Executive’s death or termination of employment as a result of
Executive’s Disability, constitute the only payments and benefits Executive
shall

7



--------------------------------------------------------------------------------

be entitled to receive from the Company upon a termination of Executive’s
employment as a result of Executive’s death or Disability, and in either such
case neither the Company nor its Affiliates shall have any further liability or
obligation to Executive under this Agreement or otherwise in respect of
Executive’s employment.  Without limiting the foregoing, Executive will not be
entitled to receive Severance Pay (as defined in Section 6.2.2(a)) upon any
termination of Executive’s employment as a result of Executive’s death or
Disability.
6.2Termination Without Cause by the Company or by Executive for Good Reason.  
6.2.1Standard Entitlements; Post-Termination Benefits.  If Executive’s
employment with the Company is terminated by the Company without Cause or by
Executive for Good Reason prior to December 31, 2022, Executive will be entitled
or eligible to receive the Standard Entitlements and the Post-Termination
Benefits, subject in each case to Required Withholding.
6.2.2Severance Benefits.  If Executive’s employment with the Company is
terminated prior to December 31, 2022 by the Company without Cause or by
Executive for Good Reason, Executive will also become eligible to receive the
following, subject in each case to Required Withholding:
(a)Any amount determined by the Committee to be payable to Executive pursuant to
the Target Cash IC Program for the calendar year prior to the year in which such
termination of employment occurs if such amount has not already been paid to
Executive prior to such termination, with any such amount to be paid in one
lump-sum payment not later than March 15 of the calendar year immediately
following the calendar year to which such amount relates (the cash amount
payable under this clause (a), together with the cash amounts payable pursuant
to clauses (b) and (c) below, “Severance Pay”);
(b)an aggregate amount equal to “A” multiplied by “B,” where “A” equals the sum
of Executive’s Annual Target Cash IC Amount and Annual Target Equity IC Amount
for the calendar year in which such termination of employment occurs, and “B” is
a fraction, the numerator of which is the number of calendar days that have
elapsed during such calendar year through and including the date of termination
of employment, and the denominator of which is 365, which amount is payable in
one lump-sum payment not later than the 60th day following Executive’s date of
termination; and
(c)an amount equal to the sum of Executive’s Base Salary, Annual Target Cash IC
Amount and Annual Target Equity IC Amount for the calendar year in which such
termination of employment occurs.  The aggregate amount payable under this
Section 6.2.2(c) will be divided into equal installments (“Installments”) based
on payment in accordance with the Company’s regular payroll cycle over a twelve
month period beginning on the first payroll date following Executive’s date of
termination (i.e., the amount of each Installment will depend on the frequency
of the Company’s regular payroll cycle).  The first payment pursuant to this
Section 6.2.2(c) will be made on the first payroll date following the 60th day
following Executive’s date of termination and will include any Installments that
would have been paid had payment of the Installments commenced on the first
payroll date following termination of Executive’s employment.  The remaining
Installments will be paid on successive payroll dates of the Company until paid
in full.

For the avoidance of doubt, to avoid double counting, Annual Target Cash IC
and/or Annual Target Equity IC will not be included in the calculations in
clause (b) above for the calendar year in which a termination of employment
occurs if following such termination Executive remains eligible

8



--------------------------------------------------------------------------------

to receive the applicable incentive compensation pursuant to the terms of the
program or award under which such incentive compensation was granted.

6.2.3Equity Awards.  The impact of a termination of Executive’s employment by
the Company without Cause or by Executive for Good Reason on any Equity Awards
that are not fully vested at the time of such termination of employment will be
as specified in the applicable Equity Award Agreements.
6.2.4“Cause” means: (a) Executive commits a material breach of this Agreement;
(b) Executive commits fraud or embezzlement or other serious misconduct against
the Company or its Affiliates, including, without limitation, a serious or
material violation of any Business Conduct Policies; (c) insubordination,
dishonesty, incompetence, moral turpitude, or other misconduct of any kind by
Executive or the refusal to perform Executive’s duties and responsibilities for
any reason other than illness or incapacity; (d) the entry by a judge of a
conviction of Executive of any felony under or within the meaning of United
States federal law or state law; or (e) the entry by a judge of a conviction of
Executive of a misdemeanor which conviction relates to Executive’s suitability
for employment in Executive’s then current position but excluding any conviction
for any vehicular violation that is not a felony.   Notwithstanding the
foregoing, Executive’s employment with the Company or a Subsidiary of the
Company may not be terminated for Cause pursuant to clause (a), (b) or (c) above
unless (i) the Company provides Executive with written notice of its decision to
terminate Executive’s employment for Cause specifying the particular act(s) or
failure(s) to act serving as the basis for such decision; and (ii) if such act
or failure to act is determined by the Company to be capable of being cured and
such determination is set forth in such written notice, Executive fails to cure
any such act or failure to act to the reasonable satisfaction of the Company
within ten days after the Company delivering such notice to Executive.
6.2.5“Good Reason” means the occurrence of any of the following without the
consent of Executive: (a) Executive no longer reports to the Chief Executive
Officer of GLIB or a Successor Entity; (b) a material reduction in Executive’s
Base Salary; (c) a material reduction in the Annual Target Cash IC Amount that
Executive is eligible to receive for calendar year 2020, 2021 or 2022 during the
Term from the amount specified for such year in Section 3.2 (it being
acknowledged that payment of less than the full Annual Target Cash IC Amount for
which Executive is eligible after application of applicable performance criteria
does not constitute Good Reason); (d) a material reduction in the initial target
grant value of Performance RSUs granted to Executive for calendar year 2020,
2021 or 2022 during the Term from the Annual Target Equity IC Amount for such
year specified in Section 3.4 (it being acknowledged that vesting of less than
the full amount of Performance RSUs granted following application of the
applicable performance criteria does not constitute Good Reason); (e) a material
diminution of Executive’s responsibilities as in effect immediately prior to
such diminution; or (f) the relocation of Executive’s principal work location
outside the Anchorage, Alaska metropolitan area.  Notwithstanding the foregoing,
Good Reason will not be deemed to exist unless Executive gives the Company
written notice within 30 days following the occurrence of the event which
Executive believes constitutes the basis for Good Reason, specifying the
particular act or failure to act which Executive believes constitutes the basis
for Good Reason and provides the Company with a reasonable opportunity of at
least 30 days to cure such act or failure to act.  For the avoidance of doubt,
Executive’s sole and exclusive remedy upon the occurrence of any of the events
described in clauses (a) through (f) of this definition of Good Reason shall be
to terminate this Agreement for Good Reason pursuant to this Section 6.2.
6.2.6Sole Benefits.  Executive acknowledges that the Standard Entitlements and
the Post-Termination Benefits, the benefits under equity award agreements, and
the Severance Pay constitute the only payments and benefits Executive shall be
entitled or eligible to receive from the Company in the event of any termination
of Executive’s employment by the Company without Cause or by Executive for Good
Reason, and neither the Company nor any of its Affiliates shall have any further
liability

9



--------------------------------------------------------------------------------

or obligation to Executive under this Agreement or otherwise in respect of
Executive’s employment.  Without limiting the foregoing, Executive acknowledges
that Executive is not entitled to severance under any other plan of the Company
or its Affiliates, and that any Severance Pay will be reduced by the amount of
any severance pay Executive may be entitled to under any other agreement or
plan.  Severance Pay does not entitle Executive to any other ongoing benefits
from the Company or any other entity, and Executive will not be an employee of
the Company for any purpose during any period that Executive is receiving
Severance Pay.
6.3Voluntary Termination by Executive without Good Reason.
6.3.1Standard Entitlements.  If Executive voluntarily terminates Executive’s
employment with the Company without Good Reason prior to December 31, 2022,
Executive will be entitled to the Standard Entitlements, subject to Required
Withholding.
6.3.2Equity Awards.  The impact of a voluntary termination of employment by
Executive without Good Reason on any Equity Awards that are not fully vested at
the time of such termination of employment will be as specified in the
applicable Equity Award Agreements.
6.3.3Sole Benefits.  Executive acknowledges that the Standard Entitlements
constitute the only payments and benefits Executive shall be entitled or
eligible to receive from the Company in the event of any termination of
Executive’s employment by Executive without Good Reason prior to December 31,
2022, and neither the Company nor its Affiliates shall have any further
liability or obligation to Executive under this Agreement or otherwise in
respect of Executive’s employment.  Without limiting the foregoing, Executive
will not be entitled to receive Severance Pay or any Post-Termination Benefits
upon any voluntary termination by Executive of Executive’s employment without
Good Reason prior to December 31, 2022.  
6.4Termination for Cause.  
6.4.1Standard Entitlements.  If the Company terminates Executive’s employment
for Cause, the Standard Entitlements (subject to Required Withholding)
constitute the only payments and benefits Executive shall be entitled to receive
from the Company and in such case neither the Company nor its Affiliates shall
have any further liability or obligation to Executive under this Agreement or
otherwise in respect of Executive’s employment.  Without limiting the foregoing,
Executive will not be entitled to receive Severance Pay or any Post-Termination
Benefits upon any termination of Executive’s employment by the Company with
Cause.
6.4.2Equity Awards.  The impact of a termination by the Company of Executive’s
employment for Cause on any Equity Awards that are not fully vested at the time
of such termination of employment will be as specified in the applicable Equity
Award Agreements.
6.5Termination At or Following December 31, 2022.  
6.5.1Standard Entitlements; Calendar Year 2022 Target Cash IC Program.  Upon a
termination of Executive’s employment by Executive or the Company at or
following December 31, 2022 for any reason, including termination by the Company
with or without Cause, voluntary termination by Executive with or without Good
Reason, and termination by reason of death or Disability, subject to Required
Withholding, (a) Executive will be entitled to the Standard Entitlements, and
(b) Executive will continue to be eligible to receive any amount determined by
the Committee to be payable to Executive pursuant to the Target Cash IC Program
for calendar year 2022 if such amount has not already

10



--------------------------------------------------------------------------------

been paid to Executive prior to such termination, with any such amount to be
paid in one lump-sum payment not later than March 15, 2023.  
6.5.2Post-Termination Benefits.  Upon a termination of Executive’s employment by
Executive or the Company at or following December 31, 2022 for any reason other
than by the Company with Cause or by reason of Executive’s death, Executive will
be entitled to the Post-Termination Benefits, subject in each case to Required
Withholding; provided, that in the case of a termination of Executive’s
employment at or following December 31, 2022 as a result of Executive’s death,
Executive’s estate will be entitled to the Post-Termination Benefits set forth
in clauses (c) and (d) of Section 6.1.3, subject to Required Withholding.
6.5.3Equity Awards.  The impact of a termination of Executive’s employment by
Executive or the Company at or following December 31, 2022 on any Equity Awards
that are not fully vested at the time of such termination of employment will be
as specified in the applicable Equity Award Agreements.  The Equity Award
Agreement for the Performance RSUs granted to Executive for calendar year 2022
will provide that if Executive’s employment with the Company is terminated by
the Company or Executive for any reason on or after December 31, 2022 but prior
to the Committee having certified the portion, if any, of such Performance RSUs
that will vest, such Performance RSUs will remain outstanding until the
Committee completes such certification, which shall occur not later than March
30, 2023.  
6.5.4Sole Benefits.  Executive acknowledges that the Standard Entitlements and,
if the applicable termination following expiration of the Term is other than by
the Company with Cause or by reason of Executive’s death, the Post-Termination
Benefits, constitute the only payments and benefits Executive shall be entitled
or eligible to receive from the Company in the event of any termination of
Executive’s employment by Executive or the Company at or following December 31,
2022, and neither the Company nor its Affiliates shall have any further
liability or obligation to Executive under this Agreement or otherwise in
respect of Executive’s employment.  Without limiting the foregoing, Executive
will not be entitled to receive Severance Pay upon any termination of
Executive’s employment by Executive or the Company at or following December 31,
2022.
6.6Conditions for Receiving Severance Pay and Post-Termination Benefits.  In
order to receive Severance Pay and/or Post-Termination Benefits as specified
above and/or any portion of the Target Cash IC Amount pursuant to Section 6.5.1,
Executive must (in all cases) (i) execute and deliver to the Company a full
general release of all claims related to Executive’s employment by the Company
and its Affiliates and the termination of such employment, prepared by and
satisfactory to the Company (and any applicable revocation period applicable to
such general release must have expired) within fifty-five (55) days following
Executive’s termination of employment, (ii) cooperate with the orderly transfer
of Executive’s duties as requested by the Company and (iii) return all property
of the Company and its Affiliates by a date specified by the Company.  If the
Severance Pay becomes payable in accordance with Section 6.2 and this Section
6.6, an amount equal to one-twelfth of that portion of the Severance Pay that is
payable in Installments as specified in Section 6.2.2(c) shall constitute
consideration for delivery of the general release contemplated by this Section
(the “Release Consideration”).
6.7Compliance with Section 7.  Executive and the Company acknowledge that any
Severance Pay owed to Executive pursuant to Section 6.2, other than that portion
constituting the Release Consideration, and any Post-Termination Benefits to
which Executive may become entitled, are part of the consideration for
Executive’s undertakings under Section 7 below and payment of such amount and
provision of any such benefits is subject to Executive’s continued compliance
with such Section.  If Executive violates the provisions of Section 7, then the
Company will have no obligation to make any of the Installments that remain
payable by the Company on or after the date of such violation except to the
extent that an amount equal to the Release Consideration has not yet been paid,
nor will Executive be

11



--------------------------------------------------------------------------------

entitled to any further Post-Termination Benefits.  The Company may also require
Executive to repay to the Company all prior Severance Pay payments made to
Executive by the Company other than the amount of the Release Consideration.
7.Non-Compete/Non-Solicitation.
7.1Non-Compete.  During the term of Executive’s employment with the Company and
for a period of twelve months following termination of Executive’s employment by
the Company or Executive for any reason, Executive shall not directly or
indirectly engage in or assist any Competitive Business (other than on behalf of
the Company and its subsidiaries during the term of Executive’s employment)
within the Territory (as defined below).  The foregoing obligation not to engage
in or assist any Competitive Business includes not acting in any of the
following capacities for a Competitive Business:  officer, director, owner,
proprietor, employee, partner, investor or owner, consultant, advisor, agent,
sales representative or other participant, in each case other than as the
passive owner of less than a 5% interest in such Competitive Business.  A
“Competitive Business” shall mean a company or entity, or a division within a
company or entity that is engaged in (a) the business of providing
telecommunications services, wireless services, data services, video services,
voice services, broadband services and/or managed services to any type of
customer (e.g., to one or more of residential customers, businesses,
governmental entities, educational and medical institutions etc.), or (b) any
other business in which the Company or its subsidiaries become engaged during
the term of Executive’s employment.  During the term of Executive’s employment
with the Company, Executive shall also refrain from performing the same or
similar services as those performed for the Company and its subsidiaries for
Executive’s own benefit or for any other person or entity.  “Territory” means
the state of Alaska.  Any conflict or potential conflict must be immediately
reported to the Company by Executive, pursuant to then-current policies and
procedures of the Company.
7.2Non-Solicitation.  Subject to the last sentence of Section 5.2.1, Executive
further covenants that during the term of Executive’s employment with the
Company, and for a period of twelve months following termination of Executive’s
employment by the Company or Executive for any reason, Executive shall not
either directly or indirectly (a) solicit, induce, or recruit any of the
Company’s or its respective subsidiaries’ employees to leave their employment,
or (b) solicit, divert or take away or attempt to solicit, divert or take away
for a Competitive Business any of the Company’s or its subsidiaries’ clients,
customers or vendors with whom Executive had contact while employed by the
Company.  Notwithstanding the foregoing, (i) upon termination of the existing
aircraft lease between the Company or its Affiliate and Executive, Executive may
recruit the Company’s chief pilot and director of aircraft maintenance and (ii)
if Executive acquires the Wak Retreat pursuant to exercise of the Wak ROFO,
Executive may recruit the Company’s employees who work solely at the Wak
Retreat, such as guides and housekeeping and maintenance personnel.   Executive
acknowledges that the provisions of Section 7.1 and Section 7.2 are reasonable
in scope and duration and are necessary for the protection of the Company’s
legitimate business interests.
8.Nondisparagement; Confidentiality.  
8.1During Executive’s employment with the Company and at all times thereafter,
regardless of the reason for the termination, Executive agrees not to make
negative comments to third parties or otherwise disparage the Company or its
Affiliates to third parties.  The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including administrative
investigations or depositions in connection with such proceedings).
8.2Executive will not, during or after the Term, without the prior express
written consent of the Company, directly or indirectly use or divulge, disclose
or make available or accessible any

12



--------------------------------------------------------------------------------

Confidential Information (as defined below) to any person, firm, partnership,
corporation, trust or any other entity or third party (other than when required
to do so in good faith to perform Executive’s duties and responsibilities under
this Agreement or when (i) required to do so by a lawful order of a court of
competent jurisdiction, any governmental authority or agency, or any recognized
subpoena power, or (ii) necessary to prosecute Executive’s rights against the
Company or its Affiliates or to defend himself against any allegations).
 Executive will also proffer to the Company, no later than the effective date of
any termination of Executive’s employment with the Company for any reason, and
without retaining any copies, notes or excerpts thereof, all memoranda, computer
disks or other media, computer programs, diaries, notes, records, data, customer
or client lists, marketing plans and strategies, and any other documents
consisting of or containing Confidential Information that are in Executive’s
actual or constructive possession or which are subject to Executive’s control at
such time. For purposes of this Agreement, “Confidential Information” means all
information respecting the business and activities of the Company or its
Affiliates, including, without limitation, the clients, customers, suppliers,
employees, consultants, computer or other files, projects, products, computer
disks or other media, computer hardware or computer software programs, marketing
plans, financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, trade secrets, data
gathering methods and/or strategies of the Company or its Affiliates.
Notwithstanding the immediately preceding sentence, Confidential Information
will not include any information that is, or becomes, generally available to the
public (unless such availability occurs as a result of Executive’s breach of any
of his obligations under this Section). If Executive is in breach of any of the
provisions of this Section or if any such breach is threatened by Executive, in
addition to and without limiting or waiving any other rights or remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, without the necessity of posting a bond, to
restrain any such breach or threatened breach and to enforce the provisions of
this Section. Executive agrees that there is no adequate remedy at law for any
such breach or threatened breach and, if any action or proceeding is brought
seeking injunctive relief, Executive will not use as a defense thereto that
there is an adequate remedy at law.
9.Entire Agreement; Conflicts.  This Agreement, together with the Equity Award
Agreements, the Aircraft Agreement, the Company’s then-current employee handbook
and the then-current Business Conduct Policies (the “Related Employment Terms”),
constitute the entire agreement among Executive, the Company and the Company’s
affiliates relating to Executive’s employment by the Company and aircraft usage
or other aircraft rights, and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements with respect to such
matters, whether written or oral.  To the extent any terms of this Agreement are
expressly inconsistent with the terms or provisions of any Related Employment
Terms, the terms of this Agreement shall control.  Executive acknowledges that
there are no agreements or arrangements, whether written or oral, in effect that
would prevent Executive from rendering Executive’s exclusive services to the
Company during the term of this Agreement.
10.Injunctive Relief.  Executive hereby agrees that if Executive breaches,
threatens to breach or attempts to breach any of the covenants and agreements
contained in Sections 7 or 8 of this Agreement, the Company shall be entitled to
seek an order enjoining Executive from violating any of such provisions without
the necessity of posting a bond or other security, and an order to that effect
may be made pending any arbitration pursuant to Section 11, and said application
for such injunctive relief shall be without prejudice to any other right of
action which may be available to the Company and/or its successors or assigns by
reason of a threatened, attempted or actual violation of such provisions by
Executive.  Executive does further agree and acknowledge that the remedy at law
for any breach or threatened breach of Sections 7 or 8 of this Agreement and the
covenants set forth therein may be inadequate, and accordingly, grants the
Company the aforesaid right and entitlement to seek injunctive relief for any
such breach or threatened breach of such provisions in addition to, and not in
limitation of, any and all other remedies at law or in equity available to the
Company.

13



--------------------------------------------------------------------------------

11.Arbitration.  
11.1Subject to the Company’s right to seek injunctive relief as described in
Section 10 of this Agreement, Executive and the Company agree to resolve any and
all disputes between them or between Executive and any Affiliate of the Company
arising out of or in any way related to this Agreement (including the payment of
severance and including any issues related to Executive’s Equity Award
Agreements or other award agreements), Executive’s employment with the Company
or the employment relationship, including any disputes upon termination, by
final and binding arbitration before a single neutral arbitrator as the sole and
exclusive remedy of the parties to the fullest extent permitted by law.  The
disputes subject to this Agreement include, but are not limited to, (i) all
claims relating to the provision of services, employment and termination of
employment, such as breach of contract, tort, whistleblower, discrimination,
harassment, wrongful termination, demotion or discipline, failure to
accommodate, denial of family and medical leave, compensation or benefits
claims, constitutional claims and claims for violation of this Agreement or of
any local, state or federal law, statute, regulation or ordinance or common law
and (ii) all claims against any employee, officer, director, trustee, agent,
benefit plan administrator, successor or assign of the Company or its Affiliates
that arise out of or relate to their actions on behalf of the Company or its
Affiliates.  The parties understand that by entering into this Agreement, both
parties are giving up their right to have any such dispute decided in a court of
law, and if applicable, before a jury, and instead, agree to the use of binding
arbitration pursuant to the procedures referenced in this Agreement.  This
agreement to arbitrate does not include claims that, by law, may not be subject
to mandatory arbitration.
11.2Either party may exercise the right to arbitrate by providing the other
party with written notice of any and all claims forming the basis of such right
in sufficient detail to inform the other party of the substance of such claims.
 In no event shall the request for arbitration be made after the date when
institution of legal or equitable proceedings based on such claims would be
barred by the applicable statute of limitations.
11.3The arbitration will be conducted in accordance with the JAMS Employment
Arbitration Rules and Procedures (the “JAMS Rules”), in effect on the date the
written notice of claims is made (available on-line at www.jamsadr.com). The
arbitration will be conducted and heard in the Anchorage, Alaska metropolitan
area.  The arbitration will be conducted by a single neutral arbitrator agreed
upon by the parties, who shall be currently licensed to practice law.  In the
event the parties cannot agree on an arbitrator, the arbitrator shall be
selected in accordance with the JAMS Rules.  The parties are entitled to
representation by an attorney or other representative of their choosing.  Each
party shall bear its own costs and attorneys’ fees.  The parties will share
equally in all costs and fees of the arbitrator and JAMS, except that, to the
extent required by law, the Company will pay all such costs and fees.  Discovery
shall be allowed and conducted pursuant to the then current JAMS Rules, provided
that the parties shall be entitled to discovery sufficient to adequately
arbitrate their claims and defenses.  The arbitration proceedings and the
results thereof shall be kept confidential unless required by law or court order
or in connection with enforcement of the arbitrator’s decision.  The arbitrator
shall have the power to award any and all legal and equitable relief authorized
by the law applicable to the claim being asserted in the arbitration, as if the
claim were brought in a court of law having competent jurisdiction.  The award
shall be issued in writing and state the essential findings and conclusions on
which such award is based.  The parties agree to abide by and perform any valid
award rendered by the arbitrator, and judgment on the award may be entered in
any court having jurisdiction thereof.
12.Timing of Payments to Specified Employees Under Certain Circumstances.  With
respect to any amount that becomes payable to Executive under this Agreement
upon Executive’s Separation from Service (as defined below) for any reason, the
provisions of this Section 12 will apply, notwithstanding any other provision of
this Agreement to the contrary.  If the Company determines in good faith that
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue

14



--------------------------------------------------------------------------------

Code, any Treasury regulations promulgated thereunder and any guidance issued by
the Internal Revenue Service relating thereto (collectively, “Code Section
409A”), then to the extent required under Code Section 409A, payment of any
amount that becomes payable to Executive upon Separation from Service (other
than by reason of Executive’s death) and that otherwise would be payable during
the six-month period following Executive’s Separation from Service shall be
suspended until the lapse of such six-month period (or, if earlier, the date of
Executive’s death).  A “Separation from Service” means Executive’s separation
from service, as defined in Code Section 409A, with the Company and all other
entities with which the Company would be considered a single employer under
Internal Revenue Code Section 414(b) or (c), applying the 80% threshold used in
such Internal Revenue Code Sections or any Treasury regulations promulgated
thereunder.  Any payment suspended as provided in this Section 12, unadjusted
for interest on such suspended payment, shall be paid to Executive in a single
payment on the first Business Day following the end of such six-month period or
within 30 days following Executive’s death, as applicable, provided that
Executive’s death during such six-month period shall not cause the acceleration
of any amount that otherwise would be payable on any date during such six-month
period following the date of Executive’s death.
13.Compliance with 409A.  The provisions of this Agreement are intended to be
exempt from or to satisfy the requirements of Code Section 409A and will be
interpreted in a manner that is consistent with such intent.  Without limiting
the generality of the foregoing, the Company and Executive agree that any
entitlement to Severance Pay pursuant to this Agreement shall be conditioned
upon such termination constituting a Separation from Service of Executive as
defined in Section 12 of this Agreement.  For purposes of Code Section 409A
(including for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment shall at all times be considered a separate and distinct
payment.  The parties intend that, to the maximum extent possible, any Severance
Pay shall qualify as a short-term deferral pursuant to Treasury Regulation §
1.409A-1(b)(4) or a separation payment pursuant to Treasury Regulation §
1.409A-1(b)(9).  All expense reimbursements paid pursuant to this Agreement that
are taxable income to Executive shall be paid no later than the end of the
calendar year next following the calendar year in which Executive incurs such
expense.  With regard to any provision herein that provides for reimbursement of
costs and expenses or provides for in-kind benefits, except as permitted by
Section 409A, (a) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (b) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year; and (c) any such
reimbursement for expenses shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred.
14.Severability.  If any provision of this Agreement is declared by any court or
arbitrator to be invalid or unenforceable, such declaration shall not affect the
validity or enforceability of the remainder of this Agreement, which shall
remain in full force and effect.  In addition, the parties agree that a court
(or arbitrator, as applicable) may, and is directed to, revise any such
provision, including Section 7, so as to conform it to the limits of applicable
law.  The parties also agree that, in the absence of such judicial (or arbitral)
intervention, they shall renegotiate any invalidated or unenforceable provision
so as to accomplish its objective to the extent permitted by law.
15.Expenses.  Except as otherwise agreed by the Company, each party will be
responsible for payment of any attorneys’ fees and other expenses incurred by
such party in the negotiation and drafting of this Agreement.
16.Notices.  Any notice provided for in this Agreement shall be in writing and
shall be deemed to have been given or made (other than a notice of change of a
party’s notice address, which shall be deemed

15



--------------------------------------------------------------------------------

to have been given or made only upon actual receipt) (a) when personally
delivered, (b) one Business Day following deposit with a nationally recognized
courier for overnight delivery, (c) three days following deposit for mailing by
registered or certified mail, postage-paid and return receipt requested, (d) if
delivered by facsimile transmission, upon confirmation of receipt of the
transmission, and (e) if delivered by e-mail, upon confirmation by the recipient
of receipt of the e-mail, in each case to the address of the other party set
forth below or to such other address as may be specified by notice given in
accordance with this Section 16:
16.1If to the Company:

GCI Communication Corp.

2550 Denali Street, #1000

Anchorage, AK 99503-2781

Attention: General Counsel

Fax No.: [separately provided]

E-mail:[separately provided]



With a copy to:

GCI Liberty, Inc.

12300 Liberty Boulevard

Englewood, CO 80112

Attn: Chief Legal Officer

Fax: [separately provided]

E-mail: [separately provided]



16.2If to Executive:

(i) while Executive is employed by the Company, to Executive’s attention at the
Company’s address set forth above, and



(ii) following termination of Executive’s employment, to Executive’s attention,
at Executive’s most recent home address, fax number or e-mail address reflected
in the Company’s books and records.



17.Waiver; Amendment; Terms.  No waiver by a party to this Agreement of a breach
or default under this Agreement by the other party shall be considered valid
unless in writing signed by such first party, and no such waiver shall be deemed
a waiver of any subsequent breach or default of the same or any other nature.
 No modification, change or amendment of this Agreement or any of its provisions
shall be valid unless in writing and signed by the party (in the case of the
Company, by its General Counsel) against whom such claimed modification, change
or amendment is sought to be enforced.  The word include (and any variation) is
used in this Agreement in an illustrative sense rather than a limiting sense.
18.Assignment.  The Company and its successors and assigns may freely assign its
rights and obligations under this Agreement, in whole or in part, including but
not limited to any and all of the rights, titles, properties and interests
acquired by the Company herein and hereunder, and this Agreement and all of its
terms and provisions and all rights herein and hereunder shall inure to the
benefit of the successors and assigns of the Company.  Without the prior written
consent of the Company, Executive shall not assign or transfer this Agreement or
any right or obligation under this Agreement to any other person or entity.
19.No Strict Construction; Headings.  The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict

16



--------------------------------------------------------------------------------

construction will be applied against any party.  The headings of the sections
contained in this Agreement are for convenience only and will not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.
20.Survival.  Obligations of Executive and the Company existing as of the date
of termination of employment or expiration of the Term that have not been fully
performed or that by their nature would be intended to survive a termination or
expiration will survive and continue in effect in accordance with their terms,
including the provisions of Sections 7, 8 and 11.
21.Counterparts.  This Agreement may be executed and delivered in separate
counterparts (including by facsimile, “PDF” scanned image or other electronic
means), each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.  This Agreement will become
effective only when counterparts have been executed and delivered by each of
Executive and the Company to the other.
22.Governing Law.  The terms of this Agreement shall be governed by and
construed under and in accordance with the substantive laws of the State of
Alaska without reference to the principles of conflicts of laws.



17



--------------------------------------------------------------------------------

The Company and Executive have entered into this GCI Communication Corp.
Executive Employment Agreement as of the Effective Date.

GCI COMMUNICATION CORP.





By: /s/ Rebecca Windt Pearson

Name: Rebecca Windt Pearson

Title: General Counsel, Senior Vice President,

Government Relations, and Chief Compliance Officer





EXECUTIVE





/s/ Ronald Duncan

Name: Ronald Duncan











18



--------------------------------------------------------------------------------

EXHIBIT A



DEFINED TERMS





Definition

Section Reference

Affiliate

Section 3

Agreement

Introductory paragraph

Aircraft Agreement

Section 3.7

Annual Target Cash IC Amount

Section 3.2

Annual Target Equity IC Amount

Section 3.4

Base Salary

Section 3.1

Board

Section 1.2

Business Conduct Policies

Section 2

Business Day

Section 5.2.2

Cause

Section 6.2.4

Code Section 409A

Section 12

Committee

Section 3.1

Company

Introductory paragraph

Competitive Business

Section 7.1

Complete Wak Asset Sale

Section 5.2

Confidential Information

Section 8.2

Effective Date

Introductory paragraph

Equity Award Agreements

Section 6.1.2

Equity Awards

Section 6.1.2

Executive

Introductory paragraph

Fundamental Transaction

Section 4.1.1

A-1



--------------------------------------------------------------------------------

Definition

Section Reference

GLIB

Section 1.2

Good Reason

Section 6.2.5

Installments

Section 6.2.2(c)

JAMS Rules

Section 11.3

Multi-Year RSU Award

Section 3.3

Negotiation Period

Section 5.2.2

Offer Notice

Section 5.2.2

Performance RSUs

Section 3.4

Position

Section 1.1

Post-Termination Benefits

Section 6.1.3

Related Employment Terms

Section 9

Release Consideration

Section 6.6

Reply Notice

Section 5.2.2

Required Withholding

Section 3

ROFO Termination Event

Section 5.1.1

Separation from Service

Section 12

Severance Pay

Section 6.2.2(a)

Standard Entitlements

Section 6.1.1

Successor Entity

Section 3.4

Target Cash IC Program

Section 3.2

Term

Section 1.1

Territory

Section 7.1

Total Target Cash Compensation

Section 3.1

Wak Access Rights

Section 4.2

A-2

--------------------------------------------------------------------------------

Definition

Section Reference

Wak Access Rights Termination Event

Section 4.1.4

Wak Owner

Section 4.1.2

Wak Retreat

Section 4.1.3

Wak ROFO

Section 5.2

Wak Sale

Section 5.1.2



A-3

--------------------------------------------------------------------------------